Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of February 13, 2017,
by and among Windtree Therapeutics, Inc., a Delaware corporation, with
headquarters located at 2600 Kelly Road, Suite 100, Warrington, PA 18976 (the
"Company") and the persons listed on Schedule I attached hereto (each, a "Buyer"
and, collectively, the "Buyers").

 

WHEREAS:

 

A.     The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506
of Regulation D ("Regulation D") as promulgated by the United States Securities
and Exchange Commission (the "SEC") under the 1933 Act;

 

B.     Each Buyer wishes to purchase, and the Company wishes to sell to such
Buyer, upon the terms and conditions stated in this Agreement, that certain
number of units (each, a "Unit" and, collectively, the "Units") set forth next
to such Buyer's name on Schedule I attached hereto, each Unit consisting of: (i)
one share of Series A Convertible Preferred Stock, par value $0.001 per share,
of the Company (each, a "Preferred Share" and, collectively, the "Preferred
Shares") and (ii) 1,000 Series A-1 Warrants, in substantially the form attached
hereto as Exhibit A (each, a "Warrant" and, collectively, the "Warrants"), to
acquire one share of common stock, par value $0.001 per share, of the Company
(the "Common Stock") (as exercised, each, a "Warrant Share" and, collectively,
the "Warrant Shares");

 

C.     Contemporaneously with the execution and delivery of this Agreement, the
Company is filing a Certificate of Designation of the Series A Convertible
Preferred Stock (the "Certificate of Designation"), substantially in the form
attached hereto as Exhibit B, with the Secretary of State of the State of
Delaware;

 

D.     Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Warrant Shares and the Common Stock
issuable upon conversion of the Preferred Shares (the "Conversion Shares") under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws; and

 

E.     The Units, Preferred Shares, Conversion Shares, Warrants and Warrant
Shares are referred to herein, collectively, as the "Securities".

 

NOW, THEREFORE, the Company and the Buyers hereby agree as follows:

 

 

1.

PURCHASE AND SALE OF UNITS

 

(a)     Purchase of Units. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to the Buyers, and the Buyers agree to purchase from the Company, severally, but
not jointly, on one or more Closing Date(s) (as defined below), the number of
Units set forth on Schedule I.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Purchase Price. The purchase price for the Units shall be $1,495 per
Unit and the aggregate purchase price for the number of Units to be purchased by
each Buyer shall be as set forth on Schedule I (the "Purchase Price").

 

(c)     Closing Date. The date and time of the Closing(s) (each a "Closing
Date") shall be such date and time as is agreed to by the Company and the
Buyers. The Company and the Buyers may agree to multiple Closing Dates.

 

(d)     Form of Payment. On the Closing Date applicable to each Buyer, (i) such
Buyer shall pay its respective Purchase Price to the Company for the Units to be
issued and sold to such Buyer at the Closing, by wire transfer of immediately
available funds in accordance with the Company's written wire instructions (or,
if applicable, in lieu of cash, Units may be delivered in consideration of
certain development services provided), and (ii) the Company shall instruct its
transfer agent to record in the Company's books and records, the number of
Preferred Shares and Warrants issued and sold to such Buyer at the Closing.

 

2.            BUYER REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Each Buyer represents and warrants to the Company for itself and for no other
Buyer that as of the date hereof and as of the Closing Date applicable to such
Buyer (unless as of a specified date therein):

 

(a)     Organization and Qualification. Such Buyer is a natural person, or an
entity duly organized and validly existing in good standing under the laws of
the jurisdiction in which it is organized and has the requisite corporate,
partnership, limited liability company or similar power and authorization to
enter into and perform its obligations under this Agreement, the Registration
Rights Agreement, the Warrants, the Certificate of Designation and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents").

 

(b)     No Public Sale or Distribution. Such Buyer is (i) acquiring the Units,
(ii) upon conversion of the Preferred Shares will acquire the Conversion Shares
and (iii) upon exercise of the Warrants will acquire the Warrant Shares issuable
upon exercise thereof, in the ordinary course of business for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act and such Buyer does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.

 

(c)     Accredited Investor Status. Such Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D. Such Buyer hereby
represents that (i) such Buyer was contacted regarding the sale of the
Securities by the Company (or an authorized agent or representative thereof)
with whom such Buyer had a prior substantial pre-existing relationship and (ii)
no Securities were offered or sold to it by means of any form of general
solicitation or general advertising, and in connection therewith, such Buyer did
not: (X) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio whether closed circuit, or generally available; or (Y)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising. Such Buyer is not
itself a "broker" or a "dealer" as defined in the Securities Exchange Act of
1934, as amended (the "1934 Act") and is not an "affiliate" of the Company as
defined in Rule 405 promulgated under the 1933 Act.

 

2

--------------------------------------------------------------------------------

 

 

(d)     Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(e)     Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by such Buyer. Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Such Buyer
understands that its investment in the Securities involves a high degree of risk
and is able to afford a complete loss of such investment. Such Buyer has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(f)     No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)     Transfer or Resale. Such Buyer understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder or (B) such Buyer shall have delivered to the Company a
representation letter, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, such as
pursuant to Rule 144 promulgated under the 1933 Act, as amended, (or a successor
rule thereto) ("Rule 144"); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (which for purposes of this Agreement means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof) through whom the sale is made) may be deemed to be
an underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan secured by the Securities and such
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 2(g); provided, that in
order to make any sale, transfer or assignment of Securities, such Buyer and its
pledgee makes such disposition in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.

 

3

--------------------------------------------------------------------------------

 

 

(h)     Legends. Such Buyer understands that the Preferred Shares and the
Warrants shall bear any legend as required by the "blue sky" laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED HEREBY NOR THE
SECURITIES INTO WHICH THE SECURITIES REPRESENTED HEREBY ARE EXERCISABLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO
WHICH THE SECURITIES REPRESENTED HEREBY ARE EXERCISABLE MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) PURSUANT TO AN AVAILABLE EXEMPTION IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THE SECURITIES
REPRESENTED HEREBY ARE EXERCISABLE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

 

(i)     Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as rights to indemnity and contribution may be
limited by state or federal securities laws or the public policy underlying such
laws, except as such enforceability may be limited by general principles of
equity, including as to limitations on the enforcement of the remedy of specific
performance and other equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law), or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' and contracting parties’ rights and remedies. The persons
signing on behalf of such Buyer hereby warrant and represent that they have the
authority to execute and deliver this Agreement on behalf of such Buyer.

 

4

--------------------------------------------------------------------------------

 

 

(j)     No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

 

(k)     State of Organization. The information relating to such Buyer's state of
organization and the address of its principal place of business, or if such
Buyer is a natural person, the address of its primary residence, as set forth on
Schedule I, is correct and complete.

 

(l)     Illegal Transactions. Such Buyer has not, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with such Buyer, has
engaged in any transactions in the securities of the Company (including, without
limitation, any Short Sales (as defined below) involving any of the Company’s
securities) since the time that such Buyer was first contacted by the Company
regarding the investment in the Company contemplated by this Agreement. Such
Buyer covenants that neither it nor any Person acting on its behalf or pursuant
to any understanding with such Buyer will engage, directly or indirectly, in any
transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated by this Agreement are publicly disclosed.
"Short Sales" include, without limitation, all "short sales" as defined in Rule
200 promulgated under Regulation SHO under the 1934 Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.

 

(m)     No Brokers. Such Buyer represents and warrants that it has not
"engaged," "consented to" or "authorized" any broker, finder or intermediary to
act on its behalf, directly or indirectly, as a broker, finder or intermediary
in connection with the transactions contemplated by this Agreement. Such Buyer
agrees to indemnify and hold harmless the Company from and against all fees,
commissions or other payments owing to any such person or firm acting on behalf
of such Buyer.

 

(n)     Reliance on Representations. Such Buyer acknowledges that the Company
and its counsel are entitled to rely on the representations and warranties made
herein and otherwise requested by the Company for use in preparation of the
Registration Statement to be filed by the Company pursuant to Registration
Rights Agreement. All such information shall be true, correct and complete as of
the date of this Agreement, the Closing Date applicable for such Buyer and the
filing date for any such Registration Statement. Such Buyer will notify the
Company of any change in any such information until such time as the Company is
no longer required to keep the Registration Statement effective.

 

5

--------------------------------------------------------------------------------

 

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Buyer as of the date hereof and as
of the Closing Date applicable to each Buyer (unless as of a specified date
therein) that:

 

(a)     Organization and Qualification. Each of the Company and its
"Subsidiaries" (which for purposes of this Agreement means any entity (i) in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest and (ii) which has operations and material assets) are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power and authorization to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. The Company has no Subsidiaries other than its
presently inactive subsidiary, Discovery Laboratories, Inc., formerly known as
Acute Therapeutics, Inc. Unless the context otherwise requires, all references
to the “Company” in this Agreement include Windtree Therapeutics, Inc. and its
Subsidiary, Discovery Laboratories, Inc. As used in this Agreement, "Material
Adverse Effect" means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company, taken as a whole, or on the transactions contemplated
hereby and by the other Transaction Documents or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents; provided, however, that changes relating to (i) the
economy in general, (ii) the Company’s industry in general, (iii) the Company’s
working capital and liquidity or (iv) the listing of the Common Stock on the
Nasdaq Stock Market ("NASDAQ") shall not in itself be deemed to arise to a
Material Adverse Effect.

 

(b)     Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents and to issue the Securities in accordance with the
terms thereof. The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby, including, without limitation, the issuance of the Preferred Shares and
the Warrants and the reservation for issuance and the issuance of the Conversion
Shares and Warrant Shares issuable upon conversion of the Preferred Shares or
the exercise of the Warrants, as applicable, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement and
the other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
such enforceability may be limited by general principles of equity, including as
to limitations on the enforcement of the remedy of specific performance and
other equitable remedies (regardless of whether such enforceability is
considered in a proceeding in equity or at law), or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
and contracting parties’ rights and remedies.

 

6

--------------------------------------------------------------------------------

 

 

(c)     Issuance of Securities. The Preferred Shares and the Warrants are duly
authorized and, upon issuance in accordance with the terms hereof and receipt by
the Company of the Purchase Price therefor, shall be validly issued and free
from all taxes, liens and charges (other than arising under federal or state
securities or "blue sky" laws and regulations) with respect to the issue thereof
and the Preferred Shares shall be fully paid and nonassessable. As of the
Closing Date, the Company shall have duly authorized and reserved for issuance a
number of shares of Common Stock which equals the number of Conversion Shares
plus Warrant Shares. The Company shall, so long as any of the Preferred Shares
or Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of Preferred Shares and the exercise of the
Warrants, 100% of the number of shares of Common Stock issuable upon conversion
of the Preferred Shares and exercise of the Warrants (subject to reduction from
time to time for Common Stock issued upon conversion of Preferred Shares or
exercise of the Warrants). A form of an instruction letter to the Company's
Common Stock transfer agent instructing the transfer agent to reserve 100% of
the number of shares of Common Stock issuable upon conversion of the Preferred
Shares and exercise of the Warrants is attached hereto as Exhibit D. Upon
conversion of the Preferred Shares in accordance with the Certificate of
Designation, or upon exercise in accordance with the Warrants, the Conversion
Shares and/or the Warrant Shares, as applicable, will be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issue thereof (other than arising under federal or state securities or
"blue sky" laws and regulations), with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of Buyer contained in Section 2 of this
Agreement, issuance by the Company of the Securities contemplated by this
Agreement are exempt from the registration requirements of the 1933 Act.

 

(d)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby (including, without limitation, the issuance of the
Preferred Shares and Warrants and reservation for issuance and issuance of the
Conversion Shares and Warrant Shares) will not (i) result in a violation of the
Amended and Restated Certificate of Incorporation (the "Certificate of
Incorporation") or Amended and Restated Bylaws (the "Bylaws") of the Company or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture or instrument to which the Company is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the securities exchange or securities quotation service where the
Common Stock is principally listed or quoted for trading (the "Principal
Market")) applicable to the Company or by which any property or asset of the
Company is bound or affected, except in the case of clauses (i) through (iii),
above, for such matters which, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------

 

 

(e)     Consents. Except for (i) the filing of the Certificate of Designation
with the Delaware Secretary of State, (ii) the filing of a Notice of Additional
Listing with NASDAQ (which the Company will file with NASDAQ no later than the
first Closing Date), (iii) registration of the Conversion Shares and the Warrant
Shares issuable upon exercise of the Warrants under the 1933 Act pursuant to the
Registration Rights Agreement, (iv) such consents, notifications, approvals,
authorizations, registrations or qualifications as may be required under the
1934 Act and applicable state securities or "blue sky" laws in connection with
the purchase of the Securities by Buyer, the Company is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms thereof. The Company is unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

 

(f)     Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm's
length purchaser with respect to the Transaction Documents and the transactions
contemplated thereby and that, except to the extent set forth in Schedule I, the
Buyer is not (i) an officer or director of the Company, (ii) an "affiliate" of
the Company (as defined in Rule 144) or (iii) to the Knowledge of the Company
(defined below), a "beneficial owner" of more than 10% of the Common Stock (as
defined for purposes of Rule 13d-3 of the 1934 Act). The Company further
acknowledges that, except to the extent set forth in Schedule I, the Buyer is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby, and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Buyer's purchase
of the Securities. The Company further represents to the Buyer that the
Company's decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives. For the
purposes of this Agreement, the term "Knowledge of the Company" shall mean the
knowledge, after due inquiry, of the President and Chief Executive Officer, the
Senior Vice President and Chief Financial Officer, the Senior Vice President and
General Counsel, the Senior Vice President and Chief Development Officer and any
other Senior Vice President or person holding comparable positions in the
Company.

 

(g)     No General Solicitation. Neither the Company, nor any of its affiliates,
nor, to the Knowledge of the Company, any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities.

 

(h)     No Integrated Offering. None of the Company or any of its affiliates,
and any Person acting on their behalf has taken any action to sell, offer for
sale or solicit offers to buy any securities of the Company which would require
registration of any of the Securities under Section 5 of the 1933 Act, unless
such offer, issuance or sale was or shall be within the exemptions of Section 4
of the 1933 Act. The Company has offered securities for sale only to "accredited
investors" within the meaning of Rule 501 under the 1933 Act. None of the
Company, its affiliates and any Person acting on their behalf will take any
action or steps that would require registration of any of the Securities under
the 1933 Act or cause the offering of the Securities to be integrated with other
offerings, for purposes of the 1933 Act or the requirements of the Principal
Market.

 

8

--------------------------------------------------------------------------------

 

 

(i)     SEC Documents; Financial Statements. During the two years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof or prior to the first Closing Date, and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company’s Subsidiary is not required to file any reports or
other documents with the SEC. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). With respect to the transactions contemplated by this
Agreement, none of the information referred to in Section 2(e) of this Agreement
provided by or on behalf of the Company to the Buyer which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

(j)     Absence of Certain Changes. Except as disclosed in the SEC Documents and
Schedule 3(j), since September 30, 2016, there has been no material adverse
change and no material adverse development in the business, properties,
operations, condition (financial or otherwise), results of operations or
prospects of the Company. Except as disclosed in the SEC Documents and Schedule
3(j), since September 30, 2016, the Company has not (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, in excess of
$1,000,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $1,000,000. The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.

 

(k)    No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated by this Agreement, no material event,
liability, development or circumstance has occurred or exists with respect to
the Company or its business, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

9

--------------------------------------------------------------------------------

 

 

(l)     Conduct of Business; Regulatory Permits. The Company is not in violation
of any term of or in default under the Certificate of Incorporation or Bylaws.
Except as disclosed in the SEC Documents and Schedule 3(l), to the Knowledge of
the Company, the Company is not in violation of any judgment, decree or order or
any statute, ordinance, rule or regulation applicable to the Company, and the
Company will not conduct its business in violation of any of the foregoing,
except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect. Since January 1, 2016, (i) the Common
Stock has been designated for quotation or listed on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) except as disclosed in Schedule 3(l), the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the violation of a rule or the suspension or delisting of the Common
Stock from the Principal Market. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and, to the
Knowledge of the Company, the Company has not received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit.

 

(m)     Foreign Corrupt Practices. To the Knowledge of the Company, neither the
Company, nor any director, officer, agent, employee or other Person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company knowingly and intentionally (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(n)     Sarbanes-Oxley Act. The Company is in compliance with all applicable
provisions of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(o)     Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company that would be required to be disclosed in
the SEC Documents under Item 404 of Regulation S-K under the 1933 Act.

 

(p)     Equity Capitalization. The Company's equity capitalization, on a fully
diluted basis, as of September 30, 2016 is set forth on Schedule 3(p). All
outstanding shares set forth therein have been validly issued and are fully paid
and nonassessable. Except as disclosed in Schedule 3(p) or as described in or
contemplated by the SEC Documents: (i) none of the Company's capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional capital stock of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company; (iii) except for
Indebtedness of the Company incurred in the ordinary course of business of the
Company, which in the aggregate would not reasonably be expected to have a
Material Adverse Effect, there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing material Indebtedness of the Company or by which the Company is or
may become bound; (iv) except for financing statements related to Indebtedness
of the Company described in the SEC Documents, there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company; (v) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company; (vi)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (vii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (viii) the Company has no
material liabilities or obligations required to be disclosed in the SEC
Documents but not so disclosed in the SEC Documents, other than those incurred
in the ordinary course of the Company's business and which, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

10

--------------------------------------------------------------------------------

 

 

(q)     Absence of Litigation. Except as described in the SEC Documents, there
are no actions, suits, proceedings, inquiries or investigations before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the Knowledge of the Company, threatened
against or affecting the Company, the Common Stock or any of the Company's
officers or directors, whether of a civil or criminal nature or otherwise,
which, individually or in the aggregate, might reasonably be expected to have a
Material Adverse Effect.

 

(r)     Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is are engaged. The Company has not received any notice or obtained
any Knowledge of circumstances indicating that it will not be able to renew its
existing insurance coverage (modified to the extent deemed prudent and customary
by the management of the Company) as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that is commercially reasonable and not reasonably likely to
result in a Material Adverse Effect.

 

(s)     Employee Relations. The Company believes that its relations with its
employees are good. No executive officer of the Company (as defined in Rule
501(f) of the 1933 Act) has notified the Company that such officer intends to
leave the Company or otherwise terminate such officer's employment with the
Company. No executive officer of the Company, to the Knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any restrictive covenant to which the
Company and such executive are parties, and, to the Knowledge of the Company,
the continued employment of each such executive officer does not subject the
Company to any liability with respect to any of the foregoing matters. The
Company is in compliance with all federal, state, local and foreign laws and
regulations respecting employment and employment practices, terms and conditions
of employment and wages and hours, except where failure to be in compliance
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------

 

 

(t)     Title. Except as described in or contemplated by the SEC Documents, the
Company has good and marketable title to all personal property owned by it which
is material to its business, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company. Any real property and facilities held under lease
by the Company are held under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company. The Company
owns no real property.

 

(u)     Intellectual Property Rights. The Company owns or licenses all the
proprietary rights ("Intellectual Property Rights") which are necessary for the
business of the Company as now conducted, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect. Except
for any infringement, claim, action, proceeding, or other circumstance that
would not reasonably be expected to have a Material Adverse Effect, the Company
does not have any Knowledge of (i) any infringement by the Company of
Intellectual Property Rights of others, (ii) there is no claim, action or
proceeding being made, brought or threatened against the Company regarding its
Intellectual Property Rights, (iii) any facts or circumstances which might give
rise to any of the foregoing infringements or claims, actions or proceedings.
The Company has taken commercially reasonable measures to protect the secrecy,
confidentiality and value of all of its Intellectual Property Rights.

 

(v)     Environmental Laws. To the Knowledge of the Company, the Company (i) is
in compliance with any and all Environmental Laws (as hereinafter defined), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term "Environmental Laws" means all federal, state
or local laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

12

--------------------------------------------------------------------------------

 

 

(w)     Tax Status. The Company (i) has made or timely filed all federal and
material state income and other tax returns, reports and declarations required
by any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of any taxes payable for periods subsequent
to the periods to which such returns, reports or declarations apply. To the
Knowledge of the Company, there are no unpaid taxes in any material amount
claimed to be due and payable by the taxing authority of any jurisdiction and no
factual basis for any such claim.

 

(x)     Internal Accounting and Disclosure Controls. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles (GAAP) and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the 1934
Act) that are designed to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act (i) is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, and (ii) is accumulated and communicated to
the Company’s management, including its principal executive officer or officers
and its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

 

(y)     Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed and that would be reasonably likely to have
a Material Adverse Effect.

 

(z)     Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to the Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(aa)     Disclosure. The Company confirms that, with the exception of the
transactions contemplated by this Agreement, neither it nor, to the Knowledge of
the Company, any other Person acting on its behalf has provided the Buyer or its
agents or counsel with any information that constitutes material, nonpublic
information. The Company understands and confirms that the Buyer will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided by the Company to the Buyer regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the Knowledge of the Company, no event or circumstance has
occurred or information exists with respect to the Company or any Subsidiary or
either of its or their respective business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (assuming for this purpose that the Company's reports
filed under the 1934 Act are being incorporated into an effective registration
statement filed by the Company under the 1933 Act). The Company acknowledges and
agrees that the Buyer does not make and has not made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in the Transaction Documents.

 

13

--------------------------------------------------------------------------------

 

 

(bb)     No Implied Representations. All of the Company’s representations and
warranties are contained in this Agreement, and no other representations or
warranties by the Company shall be implied.

 

 

4.

COVENANTS.

 

(a)     Commercially Reasonable Efforts. Each party shall use its commercially
reasonable efforts timely to satisfy each of the covenants and the conditions to
be satisfied by it as provided in Sections 5, 6 and 7 of this Agreement.

 

(b)     Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D. The Company, on or before the
first Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyer pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or "Blue Sky" laws of the states of the United States only
in such jurisdictions as Buyer shall reasonably request following the Closing
Date applicable to such Buyer.

 

(c)     Reporting Status. Until the date which is the later of the date on which
(i) the Investor (as defined in the Registration Rights Agreement) shall have
sold all the Conversion Shares and Warrant Shares and the Preferred Shares and
Warrants are no longer outstanding or (ii) the Company is no longer obligated
under the Registration Rights Agreement to maintain the registration statement
filed thereunder (the "Reporting Period"), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination.

 

(d)     Financial Information. At an Investor's written request, the Company
agrees to send the following to any requesting Investor during the Reporting
Period, within two (2) Business Days after such written request, unless it is
filed with the SEC and available to the public through the SEC's EDGAR system:
(i) a copy of its Annual Reports on Form 10-K, its Quarterly Reports on Form
10-Q, any Current Reports on Form 8-K and any registration statements (other
than on Form S-8) or amendments filed pursuant to the 1933 Act, and (ii) copies
of any notices and other information made available or given to the stockholders
of the Company generally. As used herein, "Business Day" means any day other
than Saturday, Sunday or other day on which the Primary Market or commercial
banks in The City of New York are authorized or required by law to remain
closed.

 

14

--------------------------------------------------------------------------------

 

 

(e)     Listing. The Company shall use commercially reasonable efforts to
maintain the Common Stock's listing on NASDAQ. If after using commercially
reasonable efforts the Company is unable to maintain such listing on NASDAQ, the
Company shall use commercially reasonable efforts to provide that the Common
Stock is quoted for trading on the over-the-counter market.

 

(f)     Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York City Time, no later than the first
Business Day after the first Closing Date, issue a press release (the "Press
Release") disclosing the material terms of the transactions contemplated hereby.
The Company shall provide the Buyer an advance copy of the Press Release and
agrees to consider comments that the Buyer may provide but shall nevertheless be
entitled to make such disclosure as it deems appropriate to meet its disclosure
obligations under the 1934 Act. On or before 8:30 a.m., New York City Time, no
later than the third Business Day following the first Closing Date, the Company
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
(the "8-K Filing"). From and after the issuance of the Press Release, the
Company shall ensure that the Buyer shall not be in possession of any material,
nonpublic information received from the Company or any of its respective
officers, directors, employees or agents, that is not disclosed in the Press
Release. The Company shall not, and shall cause each of its officers, directors,
employees and agents not to, provide the Buyer with any material, nonpublic
information regarding the Company from and after the filing of the Press Release
without the express written consent of the Buyer pursuant to a Confidentiality
and Nondisclosure Agreement.

 

(g)     Conduct of Business. The Company shall use commercially reasonable
efforts to conduct its business to avoid violations of any law, ordinance or
regulation of any governmental entity, except where such violations would not,
either individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect.

 

(h)     Reservation of Shares. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents (the "Required Minimum"). If, on any date,
the number of authorized but unissued (and otherwise unreserved) shares of
Common Stock is less than the Required Minimum (minus the number of shares of
Common Stock previously issued pursuant to the Transaction Documents), then the
Board of Directors shall use commercially reasonable efforts to amend the
Company’s certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time (minus the number of shares of Common Stock previously issued
pursuant to the Transaction Documents), as soon as possible and in any event not
later than the 120th day after such date; provided that the Company will not be
required at any time to authorize a number of shares of Common Stock greater
than the maximum remaining number of shares of Common Stock that could possibly
be issued after such time pursuant to the Transaction Documents.

 

15

--------------------------------------------------------------------------------

 

 

5.            TRANSFER RESTRICTIONS; TRANSFER AGENT INSTRUCTIONS.

 

(a)     Transfer Restrictions. If (i) all or any Preferred Shares are converted
at a time when there is an effective registration statement to cover the
issuance or resale of the Conversion Shares underlying the Preferred Shares or
Rule 144 is available for resale of such Conversion Shares underlying the
Preferred Shares without volume or manner of sale restrictions, the Conversion
Shares underlying the Preferred Shares issued pursuant to any such conversion
shall be issued free of all legends, provided that, in the case of legend-free
issuance in reliance on Rule 144, the Holder provides a representation letter in
the form and substance reasonably acceptable to the Company that such Conversion
Shares may be issued without a restrictive legend, and (ii) all or any portion
of a Warrant is exercised at a time when there is an effective registration
statement to cover the issuance or resale of the Warrant Shares or if the
Warrant is exercised via cashless exercise and the applicable non-affiliate
holding period under Rule 144 has been met, the Warrant Shares issued pursuant
to any such exercise shall be issued free of all legends, provided that, in the
case of legend-free issuance in reliance on Rule 144, the Holder provides a
representation letter in the form and substance reasonably acceptable to the
Company that such Warrant Shares may be issued without a restrictive legend.

 

(b)     Breach. The Company acknowledges that a breach by it of its obligations
under this Section 5 will cause irreparable harm to the Buyer. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

6.             CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Units to a Buyer
at the Closing is subject to the satisfaction by such Buyer, at or before the
first Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing such Buyer with prior written
notice thereof:

 

(a)     Such Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

 

(b)     Such Buyer shall have delivered to the Company the Purchase Price for
the Units being purchased by such Buyer on the Closing Date applicable to such
Buyer by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company (or, if applicable, in lieu of cash, Units
may be delivered in consideration of certain development services provided).

 

(c)     The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date applicable to such Buyer as though made at that time (except for
representations and warranties that speak as of a specific date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date
applicable to such Buyer.

 

16

--------------------------------------------------------------------------------

 

 

7.             CONDITIONS TO A BUYER'S OBLIGATION TO PURCHASE.

 

The obligation of a Buyer to purchase the Units on the Closing Date applicable
to such Buyer is subject to the satisfaction by such Buyer, at or before the
Closing Date applicable to such Buyer, of each of the following conditions,
provided that these conditions are for such Buyer's sole benefit and may be
waived by such Buyer at any time in its sole discretion by providing the Company
with prior written notice thereof:

 

(a)     The Company shall have executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Preferred Shares (in such amounts as such
Buyer shall request) and the related Warrants (in such amounts as such Buyer
shall request) being purchased by such Buyer on the Closing Date applicable to
such Buyer pursuant to this Agreement.

 

(b)     The Company shall have filed the Certificate of Designation with the
Delaware Secretary of State, and such Certificate of Designation shall have been
effective.

 

(c)     The Company shall have entered into Securities Purchase Agreements for
an aggregate investment of at least $10,000,000.

 

(d)     The representations and warranties of the Company shall be true and
correct as of the date when made and as of the applicable Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the applicable Closing Date.

 

(e)     The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Units.

 

(f)     The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8.              TERMINATION.  In the event that on a Closing Date the Company or
the Buyer has failed to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party has failed to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party without liability of any party to
any other party.

 

17

--------------------------------------------------------------------------------

 

 

9.             MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c)     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)     Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyer, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Buyer. No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Common Shares then outstanding.

 

18

--------------------------------------------------------------------------------

 

 

(f)     Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

Windtree Therapeutics, Inc.

2600 Kelly Road, Suite 100

Warrington, PA 18976

Telephone:     (215) 488-9300

Facsimile:     (215) 488-9557

Attention:     Legal Department

Email:          MTempleton@Windtreetx.com

Attention: Finance Department

Email:          JTattory@Windtreetx.com

 

with a copy to (which shall not constitute notice):

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020-1089

Telephone:     (212) 398-5787

Facsimile:     (212) 768-6800

Attention:     Ira L. Kotel

Email:           ira.kotel@dentons.com

 

If to the Buyer:

 

[As set forth on Schedule I]

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

 

(h)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

(i)     Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9
shall survive the Closing and the delivery and exercise of Securities, as
applicable.

 

19

--------------------------------------------------------------------------------

 

 

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)     Indemnification. In consideration of the Buyer's execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Buyer, any affiliate of Buyer and each of their respective partners, members,
officers, directors, employees and investors and any of the foregoing Persons'
accounting and legal representatives retained in connection with the
transactions contemplated by this Agreement (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated thereby, or (b) any breach of any covenant, agreement or
obligation of the Company contained in the Transaction Documents or any
certificate, instrument or document contemplated thereby. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.

 

(l)     Participation in Future Financing.

 

(i)     During the period ending on the first anniversary of this Agreement,
upon any issuance by the Company of Common Stock, Common Stock equivalents, or a
combination thereof for cash consideration in a bona fide capital raising
transaction (a “Subsequent Financing”), each Buyer shall have the right to
participate in the Subsequent Financing to maintain the same Beneficial
Ownership Percentage (as defined below) immediately after the Subsequent
Financing that such Buyer had immediately prior to the Subsequent Financing.
This participation right entitles the Buyer to participate in the Subsequent
Financing on the same terms, conditions and price provided for in the Subsequent
Financing. The Company shall use commercially reasonable efforts to structure
such Subsequent Financing to accommodate investments from Buyers who may wish to
remain within the Beneficial Ownership Limitation as defined in the Preferred
Stock Designation of Preferences, Rights and Limitations and the Warrants (i.e.,
by offering common stock equivalents to Buyers that would not cause such Buyers
to exceed their Beneficial Ownership Limitation).

 

20

--------------------------------------------------------------------------------

 

 

(ii)     At least six (6) trading days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Buyer a written notice of its
intention to effect the Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask each Buyer if it wants to review the details of such financing (such
additional notice, a “Subsequent Financing Notice”).  Upon the request of a
Buyer, the Company shall promptly, but no later than one (1) trading day after
such request, deliver a Subsequent Financing Notice to such Buyer.  The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

(iii)      Any Buyer desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) trading day after all Buyers have received the
Pre-Notice that such Buyer is willing to participate in the Subsequent
Financing, the amount of such Buyer’s participation, and representing and
warranting that such Buyer has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice.  If the
Company receives no such notice from a Buyer as of such fifth (5th) trading day,
such Buyer shall be deemed to have notified the Company that it does not elect
to participate. At any time on or after 5:30 p.m. (New York City time) on the
fifth (5th) trading day after all of the Buyers have received the Pre-Notice,
the Company may effect the Subsequent Financing on the terms and with the
Person(s) set forth in the Subsequent Financing Notice.

 

(iv)     To the extent one or more Buyers decline all or part of their
participation right under this Section 9(l), then the Company shall offer the
securities purchasable under such declined participation right (the "Refused
Securities"), to each Buyer that elected to participate in the Subsequent
Financing to the maximum amount originally allocated to such Buyer (each such
Buyer, referred to as an "Eligible Buyer" and such offer of the Refused
Securities, referred to as the "Subsequent Financing Re-allocation"). Each
Eligible Buyer shall be entitled to participate in the Subsequent Financing
Re-allocation on a pro rata basis based on such Eligible Buyer’s participation
(expressed as a percent) in the original offering provided under this Agreement.
The Company shall effect the Subsequent Financing Re-allocation, if any, by
providing a notice (the "Re-allocation Notice") to each Eligible Buyer not later
than one (1) trading day prior to closing of the Subsequent Financing, and such
notice shall set forth the number of Refused Securities offered to such Eligible
Buyer. Any Eligible Buyer desiring to purchase any Refused Securities offered to
them under the Subsequent Financing Re-allocation must provide written notice to
the Company by not later than 10:00 a.m. on next trading day after the Company
provides the Re-allocation Notice to the Eligible Buyers. If the Company does
not receive a written notice from an Eligible Buyer by such time, such Eligible
Buyer shall be deemed to have notified the Company that it does not elect to
participate in the Subsequent Financing Re-allocation.

 

(v)     For the avoidance of doubt and notwithstanding the foregoing, this
Section 9(l) shall not apply in respect of (1) any transactions pursuant to that
certain At-The-Market Equity Offering Sales Agreement dated as of February 11,
2013, as amended from time to time, between the Company and Stifel, Nicolaus &
Company, Incorporated, (2) the issuance of shares of Common Stock, options to
acquire shares of Common Stock or other awards granted pursuant to the Company’s
benefit plans, as such plans may be amended, (3) the issuance of shares of
Common Stock upon the exercise of any such options or other awards, (4) the
issuance of shares of Common Stock pursuant to any options, warrants or
convertible instrument outstanding as of the date of this Agreement, or the
issuance in a Subsequent Financing of any shares of convertible preferred stock
and warrants to purchase Common Stock pursuant to a stock purchase agreement in
an amount of up to $2 million, (5) the issuance of up to 1 million shares of
Common Stock to consultants or other service providers of the Company in
consideration for services rendered, or (6) the issuance of Common Stock or
Common Stock equivalents, including convertible instruments (and issuance of
Common Stock pursuant to the terms of such convertible instrument) in connection
with strategic alliances involving the Company and other entities, including,
without limitation, joint venture, co-marketing, co-development or other
collaboration arrangements.

 

21

--------------------------------------------------------------------------------

 

 

(vi)     For the purposes of this Section 9(l), Beneficial Ownership Percentage
of each Buyer shall be calculated on a partially diluted basis, without regard
to any beneficial ownership limitation provisions applicable to the Buyer, by
dividing the sum of (1) the number of shares of Common Stock held by such Buyer,
plus (2) the number of shares of Common Stock issuable upon conversion of all
shares of convertible preferred stock of the Company held by such Buyer, and
plus (3) the number of shares of Common Stock issuable upon exercise of warrants
held by such Buyer with respect to the exercise price of which has been fully
paid, by the sum of (A) the number of shares of common stock outstanding, plus
(B) the number of shares of Common Stock issuable upon conversion of all shares
of convertible preferred stock of the Company, plus (C) the number of shares of
Common Stock issuable upon exercise of warrants the exercise price of which has
been fully paid.

 

(m)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(n)     Remedies. The Buyer shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

 

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature pages to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

  WINDTREE THERAPEUTICS, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Fraser

 

 

Name:   Craig Fraser

 

  Title:     President and Chief Executive Officer                 BUYER:      
                By:       Name:       Title:    

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A     Form of Warrant

Exhibit B     Form of Series A Preferred Stock Certificate of Designation

Exhibit C     Form of Registration Rights Agreement

Exhibit D     Form of Transfer Agent Instruction Letter re Share Reservation

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

FORM OF WARRANT

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

FORM OF SERIES A PREFERRED STOCK CERTIFICATE OF DESIGNATION

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

 

FORM OF TRANSFER AGENT INSTRUCTION LETTER RE SHARE RESERVATION

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule I – For each Buyer, such Buyer’s name and address (including for
corporate entities, the principal place of business, or if Buyer is a natural
person, the address of Buyer’s primary residence), including facsimile and email
address, state of organization, individual Beneficial Ownership Limitation, any
position that the Buyer holds with the Company.

Schedule 3(j) - Absence of Certain Changes

Schedule 3(l) - Communication from the SEC or the Principal Market, suspension
or delisting

Schedule 3(p) - Equity Capitalization

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

 

BUYERS

 

 

Buyer

Principal Place of Business/Primary Residence

Telephone/

Facsimile

Email Address

State of Organization

Number of Units

Number

of

Preferred shares

Conversion Shares

Number

of

Warrants

Price

per

Unit

Aggregate Purchase Price

Beneficial Ownership

Limitation

Position Buyer holds with the Company

Tax ID

or SSN

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3(j)

 

 

Absence of Certain Changes

 

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3(l)

 

Communication from the SEC or the Principal Market, suspension or delisting

 

Correspondence re: potential Nasdaq delisting

 

On May 19, 2016, Windtree Therapeutics, Inc. (the “Company”) received a
notification letter from the Listing Qualifications Department of The NASDAQ
Stock Market (“Nasdaq”) notifying the Company that it is no longer in compliance
with the minimum stockholders’ equity requirement for continued listing on the
Nasdaq Capital Market.  Nasdaq Listing Rule 5550(b)(1) requires listed companies
to maintain stockholders’ equity of at least $2,500,000.  In the Company’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2016, the Company
reported stockholders’ equity of ($4,977,000), which is below the minimum
stockholders’ equity required for continued listing pursuant to Nasdaq Listing
Rule 5550(b)(1).  Further, as of May 19, 2016, the Company had not met the
alternative compliance standards under Nasdaq Listing Rule 5550(b) of (i) a
market value of listed securities of at least $35,000,000, or (ii) net income of
$500,000 from continuing operations.

 

The Company submitted its plan to regain compliance with the Nasdaq Listing Rule
on July 5, 2016 and, on July 12, 2016, the Staff notified the Company that it
has determined to grant the Company an extension until November 15, 2016 to
evidence compliance with the Minimum Stockholders’ Equity Rule. Under the terms
of the extension, the Company was required to regain compliance with the Minimum
Stockholders’ Equity Rule no later than November 15, 2016. The Company failed to
regain compliance on o before November 15, 2016

 

 On November 16, 2016, the Company received a written notice from the Listing
Qualifications Department of Nasdaq notifying the Company that it had not met
the terms of the extension and as a result, the Company’s common stock was
subject to delisting from Nasdaq. The Company requested a hearing before a
Hearings Panel (the “Panel”) pursuant to the procedures set forth in Nasdaq
Listing Rule 5800 Series, which automatically stayed the delisting of the
Company’s common stock pending the issuance of the Panel’s decision.

 

 The Company submitted to Nasdaq its plan to regain compliance and various other
documents and appeared before the Panel on January 12, 2017.

 

 On January 18, 2017, the Company was notified by Nasdaq that the Panel had
determined to allow the Company’s listing on Nasdaq to continue until May 15,
2017. During the extension, the Company is required to provide the Panel interim
reports of its progress toward regaining compliance. The Panel will evaluate
each of the Company’s reports and may delist the Company if it fails to
demonstrate a reasonable likelihood of regaining compliance on or before May 15,
2017. Should the Company fail to demonstrate full compliance with the minimum
$2.5 million stockholders’ equity requirement by May 15, 2017, the Panel will
issue a final delist determination and the Company will be suspended from
trading on Nasdaq

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3(p)

 

 

 

Equity Capitalization

 

 

 

in thousands of shares

 

September 30, 2016

 

 

 

Common Stock Outstanding

 

8,476

Prefunded Warrants

 

2,857

Other Warrants

 

5,399

Options and Restricted Stock Units

1,159

Fully Diluted Equity Capitalization

17,891

 

 

 

 